Citation Nr: 0121755	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  94-34 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asthma.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from July 1972 to April 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In a September 1999 decision, the Board reopened and denied 
as not well grounded the claim of service connection for 
asthma, granted the claim of service connection for PTSD, 
denied as not well grounded the claim of service connection 
for an acquired psychiatric disorder other than PTSD, and 
remanded for further development the claim of service 
connection for alcohol and substance abuse secondary to a 
service-connected disability.  The appellant appealed the 
denials to the U.S. Court of Appeals for Veterans Claims 
(CAVC), which in a January 2001 Order vacated the September 
1999 Board decision "to the extent that it is adverse to the 
appellant" and remanded the case to the Board for 
readjudication.  The CAVC based its Order on the Secretary's 
argument that the determinations that the claims of service 
connection for asthma and an acquired psychiatric disorder 
other than PTSD were not well grounded was contrary to the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
elimination of the well-grounded-claim requirement.  

As the only aspects of the Board's September 1999 decision 
adverse to the appellant were the determinations that the 
claims of service connection for asthma and an acquired 
psychiatric disorder were not well grounded, only those 
determinations were vacated.  



REMAND

On November 9, 2000, the President signed into law the VCAA, 
which redefined VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and 
eliminated the well-grounded-claim requirement.  The VCAA is 
applicable to all claims filed on or after the date of its 
enactment, or filed before that date and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with its provisions.   

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion is necessary to make a decision on a 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) - (i) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (ii) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (iii) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  VCAA, Pub. L. No. 106-475, § 3, 
subpart (a), 114 Stat. 2096, 2098 (2000) (to be codified at 
38 U.S.C.A. § 5103A(d)).  

The Board denied the claim of service connection for asthma 
in the September 1999 decision because the evidence did not 
include competent medical evidence showing that a pre-service 
asthmatic disorder had increased in severity during service.  
The Board based its determination on the opinions expressed 
by an examiner in a July 1997 VA treatment record, which 
indicated that any increase in severity during service was 
likely the result of the natural progression of the disease.  
However, the examiner also indicated that there was 
insufficient documentation to make a judgment as to whether 
there was a significant problem with asthma during the 
appellant's service.  On remand, the RO should obtain a 
medical opinion, based on a full review of the veteran's 
records, to determine whether there was an increase in asthma 
severity during service and whether any such increase was due 
to the natural progression of the disease. 

The Board denied the acquired psychiatric disorder other than 
PTSD claim because there was no competent medical evidence 
linking the post-service evidence of various psychiatric 
disorders beginning in the 1980s to his service, during which 
his service medical records showed no complaints of or 
treatment for a psychiatric disorder.  In other words, the 
record contained competent evidence of a current disability, 
and lay argument that the disability may be associated with 
service, but not sufficient medical evidence to make a 
decision on the claim.  Thus, under the VCAA an examination 
is necessary to determine whether there is a relationship 
between the current disorder and the appellant's service.  

While the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  In conducting the development herein, 
the RO must ensure that all notification 
and development action required by the 
VCAA is completed.

2.  Contact the appellant to supply the 
names and addresses of any individuals or 
treatment facilities that have treated 
him for asthma or an acquired psychiatric 
disorder other than PTSD since September 
1999, and the dates of such treatment.  
Secure an appropriate release, if 
necessary, in order to obtain complete 
clinical records of such treatment and 
associate them with the claims file.  

3.  Schedule a medical review of the 
claims file by appropriate VA specialist 
to determine whether the appellant's 
asthma underwent an increase in severity 
during his service.  The claims folder 
and a copy of this REMAND must be made 
available to the reviewer.  The reviewer 
should be asked to express an opinion, 
based on review of the claims file, 
including service medical records, and 
professional expertise, as to whether the 
appellant's asthma underwent an increase 
during service and, if so, whether that 
increase was due to the natural progress 
of the disease.  The medical rationale 
for any opinion should be provided.  

4.  Schedule the appellant for a 
psychiatric examination to determine the 
etiology of his current acquired 
psychiatric disorder other than PTSD.  
The claims folder and a copy of this 
REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The examiner should be 
asked to opine whether there is a 
relationship between the current 
psychiatric disorder other than PTSD and 
the appellant's service.  The medical 
rationale for any opinion should be 
provided.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  Thereafter, the RO should 
readjudicate this claim.  If any benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




